PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/043,839
Filing Date: 15 Feb 2016
Appellant(s): Santiago, Hector, L.



__________________
Chris Lambrecht
Reg. No. 64,725
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 24, 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6, 14 and 16 rejected under 35 U.S.C. §103 as being unpatenable over Pacey et al. (U.S. Pub. No. 2011/0178373) in view of Powell et al. (U.S. Pub. No. 2006/0149597) and Mishra et al. (U.S. Pub. No. 2012/0144320).
Claims 4-5 and 15 rejected under 35 U.S.C. §103 as being unpatenable over Pacey et al. (U.S. Pub. No. 2011/0178373) in view of Powell et al. (U.S. Pub. No. 2006/0149597), Mishra et al. (U.S. Pub. No. 2012/0144320), Niebel et al. (U.S. Pub. No. 2014/0323846) and Mori et al. (U.S. Pub. No. 2006/0161593).
Claims 7-9 rejected under 35 U.S.C. §103 as being unpatenable over Pacey et al. (U.S. Pub. No. 2011/0178373) in view of Powell et al. (U.S. Pub. No. 2006/0149597), Mishra et al. (U.S. Pub. No. 2012/0144320) and Teverovskiy et al. (U.S. Pub. No. 2010/0088264).
Claim 11 rejected under 35 U.S.C. §103 as being unpatenable over Pacey et al. (U.S. Pub. No. 2011/0178373) in view of Powell et al. (U.S. Pub. No. 2006/0149597), Mishra et al. (U.S. Pub. No. 2012/0144320) and Jordan et al. (U.S. Pub. No. 2015/0077502).
.

(2) Response to Argument
Regarding the previous grounds of rejection of claims 1-3, 6, 14 and 16 rejected under 35 U.S.C. §103 as being unpatenable over Pacey et al. (U.S. Pub. No. 2011/0178373) in view of Powell et al. (U.S. Pub. No. 2006/0149597) and Mishra et al. (U.S. Pub. No. 2012/0144320):
Appellant first argues that Powell does not disclose displaying a semitransparent widget superimposed on a video. Specifically, Appellant argues that the real-time trace data of Powell is not analogous to the video in Pacey, which comes from a camera. Appellant further argues that interpreting real-time moving patient data as video is unreasonably broad and could only be the result of impermissible hindsight. 
In response, it appears that the Appellant is arguing against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Specifically, as discussed in paragraph [0014], Pacey discloses that the telemedicine base unit enables multi-directional communication of audio, video, data and other graphical symbols between a remote care site and the user of the base unit. The telemedicine base unit enables successful and supervised care of a patient. As 
Pacey is silent regarding how the data from the patient sensor/patient-specific data is displayed in relation to the patient video. Therefore, Pacey does not disclose 
Powell is simply used to teach that it is old and well known in the art of displaying medical patient data at the time of the filing to use a semitransparent widget which is superimposed on patient video such that a portion of the patient video is viewable through a portion of the widget and at least one data value displayed in the widget visually contrasts with the portion of the patient video under the widget. For example, paragraph [0062] and fig. 6Eof Powell show discuss a semi-transparent data overlay window that displays information about the patient data being displayed and the manner of the data acquisition (the sensor characteristics, timing, etc.). With this functionality the physician may confirm or verify the environment within which the patient data was acquired and is being presented. 

	The argument that the real-time trace data of Powell cannot reasonably considered patient video is moot as Pacey is relied upon for teaching the patient video and Powell simply teaches that the sensor data of Pacey could be displayed in a semi-transparent data overlay window (i.e. the widget of claims 1 and 14), which when combined, would overlay the patient video of Pacey. Furthermore, displaying “patient video” from a camera is simply the process of converting a signal from a sensor (i.e. camera) into a moving graphical representation of the signal data which at its core is the same as process used to display the real-time trace data of Powell (i.e. a sensor signal is converted into a moving graphical representation of the signal). Therefore, it is unreasonable to assert that one of ordinary skill in the art of displaying patient data would assume that semi-transparent overlays could only be displayed over trace data 
	Appellant also argues that there is no motivation to combine Powell and Pacey in the manner as claimed.  Specifically, the Appellant argues that the rejection is attempting to replace the real-time trace data of Powell with the a patient video of Pacey and that this would render Powell unfit for its intended purpose as communicating the real-time trace data is the intended purpose of Powell, or that the rejection is attempting to superimpose Powell’s information window and real-time trace data onto the video of Pacey which occlude the patient video of Pacey as the trace data is not disclosed as being semitransparent. 
	In response and discussed above, Pacey is being modified to display patient-specific sensor information in a semi-transparent overlay window in order to allow the physician to confirm or verify the environment within which the patient data was acquired and is being presented, as taught by Powell and to further enable successful and supervised care of a patient, as discussed in Pacey. 
Regarding the first interpretation of the rejection by the Appellant, Pacey is the base reference and is being modified by Powell and therefore Powell being rendered unfit for its intended purpose is moot. 
Regarding the second interpretation of the rejection by the Appellant, neither the specific trace data or information window is being superimposed on the patient video of Pacey. Conversely, the display of the patient video and sensor data of Pacey is being modified such that the sensor data information is displayed in a semitransparent overlay window, as taught by Powell. 


Appellant does not provide any detailed arguments regarding the prior art reference of Mishra or dependent claims 2-9, 11-13 and 15-16.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVIN C HEIN/Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686          
                                                                                                                                                                                              /Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.